Mandamus Denied and Opinion Filed October 30, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01466-CV

                                IN RE NEIL NOBLE, Relator

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02526-D

                            MEMORANDUM OPINION
                       Before Justices Moseley, Lang-Miers, and Evans
                                 Opinion by Justice Moseley
       Relator contends the trial judge erred in not granting his bill of review. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

131466F.P05